DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle Action
This application is in condition for allowance except for the following formal matters: 
Withdrawn claims 1-5 are directed to a non-elected different invention that does not include subject matter of an allowable claim.  These non-elected claims also raise issues of double patenting over USPN 10,138,130 and USPN 9,674,896.  The present application can be placed into condition for allowance with the cancellation of claims 1-5 or amendments that incorporate all of the limitations of an allowable claim without introduction of new matter.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 6-13 are allowed.
the prior art of record does not teach or suggest the method processes presently claimed.
Seyedjalali et al. Electronics Letters 29th August 2013, Vol 49 No. 18 is the closest art of record.  Applicants’ arguments as to the continuity of the application (page 6 of 11/16/2020 Remarks which traces priority to 28AUG2013 which antedates the 29AUG2013 published reference) is considered and has been found to be persuasive.  The 35 U.S.C. § 102 over Seyedjalali.
The present amendments directed towards methods of making microhotplates and components thereof obviate the previously applied double patenting rejections over USPN 10,138,130 and USPN 9,674,896.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767